Case
 Case2:19-cv-01672-WSS
      2:19-cv-01672-JFC Document
                        Document 36-2 Filed03/10/20
                                 8-2 Filed  01/22/21 Page
                                                      Page11ofof22




                 EXHIBIT "B"
Case
 Case2:19-cv-01672-WSS
      2:19-cv-01672-JFC Document
                        Document 36-2 Filed03/10/20
                                 8-2 Filed  01/22/21 Page
                                                      Page22ofof22
